Citation Nr: 1640379	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pancreatitis.

(The issue of entitlement to service connection for a low back disorder is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This matter came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned during a February 2016 hearing.  A transcript is of record.  


FINDING OF FACT

Pancreatitis is proximately due to or the result of his service-connected ulcers, status post partial gastrectomy and vagotomy with anemia.


CONCLUSION OF LAW

Pancreatitis is proximately due to or the result of the Veteran's service-connected ulcers, status post partial gastrectomy and vagotomy with anemia.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C .F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the decision reached below, there is no duty to address VA's compliance with the Veterans Claims Assistance Act of 2000.

The Veteran contends that he has pancreatitis due to a surgery to treat his service-connected ulcers.  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has a diagnosis of pancreatitis, and medical evidence shows that it was caused or aggravated by ulcers, status post partial gastrectomy and vagotomy with anemia.  In this regard, in May 2016, a VA physician opined that the Veteran's episodes of severe pancreatitis were a direct result of his partial gastrectomy surgery, and that the appellant now has some pancreatic insufficiency and elevated risk of developing pancreatic or gastric cancer.  There is no competent evidence to the contrary.

Accordingly, the preponderance of the evidence weighs in favor of granting entitlement to service connection for pancreatitis.  The benefit sought on appeal is allowed.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

ORDER

Entitlement to service connection for pancreatitis is granted.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


